Cite as 2016 Ark. 284

                SUPREME COURT OF ARKANSAS
                                        No.   D-16-530

IN RE JAMES PAUL CLOUETTE                         Opinion Delivered   June 23, 2016
ARKANSAS BAR NO. 74025
                                                  PETITION FOR VOLUNTARY
                                                  SURRENDER OF LAW LICENSE



                                                  PETITION GRANTED.



                                        PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct, and

in lieu of disciplinary proceedings, we hereby accept the voluntary surrender of the license of

James Paul Clouette of Searcy County, Arkansas, to practice law in the State of Arkansas. In

his petition to voluntarily surrender his law license, filed with this court on June 14, 2016,

Mr. Clouette acknowledges that in Pulaski County Circuit Court No. 60CR-15-1816, he

entered a plea of no contest to a Class D felony possession of a Schedule II controlled

substance, for an incident that occurred on April 1, 2015. Mr. Clouette also states that he

wishes to avoid the expense, stress, and publicity of addressing his conduct through

disciplinary proceedings.

       Therefore, the name of James Paul Clouette shall be removed from the registry of

licensed attorneys, and he is barred and enjoined from engaging in the practice of law in the

State of Arkansas.

       Petition granted.